Citation Nr: 1522097	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  11-28 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from July 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2014, the Board remanded this case for additional development, specifically, to afford the Veteran an opportunity to appear before the Board at a hearing. In April 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for hypertension, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back disability has been diagnosed to include degenerative joint disease, or arthritis, which has existed continuously since separation from service


CONCLUSION OF LAW

The requirements for service connection for a low back disability, diagnosed to include degenerative joint disease, or arthritis, are met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1133, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R.            §§ 3.102, 3.159, 3.304, 3.307. 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For purposes of 3.303(b), where a Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a). Therefore, any arthritis disability can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b). In addition, such may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider all lay assertions of record. A layperson is competent to report on the onset and continuity of observable symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board's duty is to assess the credibility and weight of the evidence. See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran asserts entitlement to service connection for a low back disability; in his May 2010 Notice of Disagreement (NOD), he reported that his low back disability was incurred during service and was diagnosed as a bulging disc at L3-4  and that he has had the same back symptoms and pain since that time. 

The Veteran's January 1987 service enlistment examination and history reports are silent for any back complaints or diagnoses. His service treatment records dated on no fewer than forty occasions, beginning in September 1987, indicate that he complained of and was treated for low back pain. During treatment in October 1987, he denied trauma and reported that his low back began to hurt without cause; and in December 1987, he reported that his low back pain began in August 1987, during basic training. In August 1988, the Veteran sought emergency treatment for neck and back pain resultant to a motor vehicle accident. In November 1988, a physician noted that the Veteran presented with low back pain secondary to depression. During episodes of treatment for low back pain, the Veteran was diagnosed with low back strain, mechanical back pain, and lumbar strain. Service treatment records dated in April 1990 indicate that the Veteran underwent computer tomography (CT) and was diagnosed with disc bulge at L3-4, and in records dated in May 1990; the Veteran was diagnosed with herniated nucleus pulposus and disc bulge at L3-4. In July 1990, the Veteran was hospitalized for nine days with low back pain. His October 1987 service separation examination was silent for any clinical findings related to the lumbar spine, however, the examiner noted that the Veteran had low back pain secondary to chronic pain syndrome, and that CT and all labs were essentially normal. In his October 1987 service separation history report, the Veteran reported recurrent low back pain. 

Private treatment records dated in November 2005 indicate that the Veteran was treated for low back pain. 

On VA examination in March 2010, the Veteran reported his history of low back pain since 1987 and complained of present intermittent low back pain, every other day, depending on his activity. The examiner noted the pertinent findings recorded in the service treatment records. The Veteran reported that he worked after separation from service doing heavy work without much difficulty, including driving trucks and carrying equipment in a machine shop.  He reported that he had not worked in the past two years. Physical examination and X-ray examination of the lumbar spine was within normal limits, CT revealed mild degenerative space narrowing at the L5-S1level with bony neuroforaminal stenosis on the right and to a lesser extent at L4-L5. Mild levoscoliosis and facet hypertrophy were seen. The overall impression was degenerative changes as described at L5-S1, greater on the right than the left associated with the levoscoliosis centered on the body of L3. The Veteran was diagnosed with episodic lower backache of mild to moderate degree and degenerative changes of the lumbar spine and discs. The examiner opined that such was unlikely related to service on the basis that the Veteran had been able to carry on with his activities until the past two years. 

VA treatment records dated in December 2013 indicate that after review of March 2013 magnetic resonance imaging (MRI) results, the treatment provider diagnosed the Veteran with mild degenerative disc disease and facet degenerative joint disease.

During his April 2015 Board hearing, the Veteran reported his in-service history with low back pain, discussed above. He denied any pre-service low back problems. He reported that he was in prison after separation from service until 1993 and did not receive treatment for his low back pain until 1996 or 1997. He asserted that he had experienced continuous low back pain from the time of separation from service to the present. 

The Veteran is competent to report that he experienced low back pain during and since separation from service, and there is no evidence that he is not credible in this regard. Layno, 6 Vet. App. 465, 470; 38 C.F.R. § 3.159(a)(2).

Based on the forgoing, there is probative evidence of a current low back disability, diagnosed to include degenerative joint disease, or arthritis, and probative evidence of in-service low back pain and diagnosed conditions, as well as a motor vehicle accident with resultant neck and back pain. While the VA examiner provided a negative etiological opinion, it appears that the opinion was simply made on the basis that the Veteran was able to work and continue his activities after service. It remains that the Veteran has offered probative evidence of low back pain continuously since separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39. The Board thus finds that service connection for a low back disability, diagnosed to include degenerative joint disease, or arthritis, is warranted.


ORDER

Service connection for a low back disability, diagnosed to include degenerative joint disease, or arthritis, is granted.


REMAND

The Veteran asserts entitlement to service connection for hypertension on the basis that he incurred such during service. At the time of his April 2015 Board hearing, the Veteran reported that he first noticed hypertension in 1988, during service, on sick call. He asserted that at that time, his blood pressure was up, although he was not treated or prescribed medication. He reported that he first sought treatment in 2005, after service.

Private treatment records dated in February 2005 indicate that the Veteran's blood pressure was measured as 203/97, while undergoing treatment for an unrelated complaint, and he was diagnosed with hypertension. 

The Veteran's service enlistment examination and history records indicate that he presented with blood pressure of 100/80; and were silent for complaint, report, or diagnosis of hypertension. Service treatment records dated on three episodes of treatment in October 1987 indicate the he presented with blood pressure of 124/68, 170/74, and 118/64, during treatment for back pain. During treatment for chest pain in March 1988 and June 1988, his blood pressure was 132/76 and 140/110, respectively. During treatment for a skin rash in June 1988, he presented with blood pressure of 110/78. In August 1988, during treatment for back and neck pain resultant to a motor vehicle accident, the Veteran's blood pressure was 132/76. Service treatment records dated on two episodes of treatment in August 1988 indicate the he presented with blood pressure of 118/78 and 110/78 during treatment for low back pain. During treatment for chest pain, he presented with blood pressure of 120/80. During treatment at the emergency room for low back pain in August 1988, the Veteran's blood pressure was 140/80. His blood pressure was 160/98 and repeated, 150/85, in November 1988 when he was treated for low back pain. During another instance of treatment for low back pain in November 1988, the Veteran's blood pressure was 160/98. He complained of chest pain in December 1988 and his blood pressure was 132/87. 

Service treatment records dated in September 1989, October 1989, and March 1990 indicate that he was treated for back pain and presented with blood pressure of 140/86, 120/80, and 144/80, respectively. In April 1990, during treatment for migraines, the treatment provider included a partially illegible blood pressure reading and specifically noted that the Veteran's blood pressure was not increased. During two instances of treatment for low back pain in May 1990, the Veteran presented with blood pressure of 142/62 and 130/76; and in June 1990 and August 1990, his blood pressure was 120/68 and 132/80, respectively, and he complained of low back pain. In September 1990, the Veteran complained of low back pain on two occasions and his blood pressure was 144/80 and 118/74. His October 1990 service separation examination indicates that the Veteran presented with blood pressure of 130/82 and no cardiovascular diagnoses were noted. His October 1990 service separation history report includes the Veteran's complaint that his blood pressure was high on recent clinic visits and the examiner's notation that such was not supported by the clinical record. 

VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. As the Veteran has reported that he first noticed symptoms of hypertension during service in the form of elevated blood pressure readings, and his blood pressure readings during service are of record and show fluctuation, the Board finds that a VA examination in order to determine the onset of hypertension is required. On remand, the AOJ should afford the Veteran such an examination.

Also, the most recent VA treatment records associated with the claims file are dated in April 2014. On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records from the VA Medical Center (VAMC) in Atlanta, Georgia, dated from April 2014 to the present. If a negative response is received from any VA facility, a record of such must be made and the Veteran must be duly notified and provided an opportunity to submit such records.

2. After completion of the above, schedule the Veteran for a VA examination by an appropriate provider. The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension was incurred in or aggravated by active service, or is otherwise related to active service; or that the Veteran's hypertension was manifest to a compensable degree within one year of separation from service in January 1991. 

In this regard, the examiner must specifically discuss the Veteran's blood pressure readings recorded during active service and his lay statements that he first noticed hypertension, in the form of elevated blood pressure readings, during service in 1988. 

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim. If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


